DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 and 15-16 are objected to because of the following informalities:  
Claim 7, the term “sequential exposure” should be corrected to “the sequential exposure of the substrate surface”.
Claim 8, line 2, the term “reactant” should be corrected to “the reactant”.
Claim 15, line 4, the term “unreacted silicon precursor” should be corrected to “the unreacted silicon precursor”. 
Claim 15, line 10, the term “unreacted reactant” should be corrected to “the unreacted reactant”.
Claim 15, lines 11-12, the limitations “repeating exposure to the silicon precursor, purging unreacted silicon precursor, exposure to the reactant and purging unreacted reacting” should be corrected to “repeating the exposure to the silicon precursor, purging the unreacted silicon precursor, the exposure to the reactant and purging the unreacted reactant”
Claim 15, line 12-13, the term “a silicon-containing film” should be corrected to “the silicon-containing film”  
Claim 16, line 24, the term “a silicon-containing film” should be corrected to “the silicon-containing film”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the structure 
    PNG
    media_image1.png
    119
    251
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    112
    143
    media_image2.png
    Greyscale
 do not read on the structure
    PNG
    media_image3.png
    83
    106
    media_image3.png
    Greyscale
 with the R defined in claim 1, thus, it is unclear which structure is required in the claim. For purposes of examination, all the structures are considered to be part of the claim limitation as alternatives. However, Applicant should clarify what is intended, without adding new matter. 
Regarding claim 14, the limitation of “a wet etch rate ratio of less than or equal to about 0.1” renders the claim indefinite as it is unclear what the ratio is relative to. For purposes of examination, the wet etch rate ratio is considered to be relative to a thermal 
Claim 16, lines 4, 15 and 20, recite the limitations of “a gas curtain”, and lines 5, 16 and 21 recite the limitations of “the gas curtain”. It is confusing as they all are called the “gas curtain”. Applicant should rename these gas curtains as following: line 4 “a first gas curtain”, line 5 “the first gas curtain”, line 15 “a second gas curtain”, line 16 “the second gas curtain” and line 20 “a third gas curtain”. In addition, in line 14, it is unclear what is the 25% H2 in Ar is based on. It can be a volume percentage, molar percentage or weight percentage. For purposes of examination, the 25% H2 in Ar is considered as 25% of hydrogen in argon on a molar basis. However, Applicant should clarify what is intended, without adding new matter. Furthermore, the limitation of “a wet etch rate ratio of less than or equal to about 0.1” renders the claim indefinite as it is unclear what the ratio is relative to. For purposes of examination, the wet etch rate ratio is considered to be relative to a thermal silicon oxide, however, applicant should clarify what is intended, without adding new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pore (US20150162185) in view of Rahtu (US20070123060).
Regarding claim 1, Pore teaches a method of depositing a silicon carbon nitride film on a substrate (a method of depositing a silicon-containing film) (abstract, paragraph 0007). Pore teaches to expose the surface of the substrate sequentially with a silicon precursor and a nitrogen precursor to form the silicon carbon nitride film on the substrate (paragraph 0007). Pore teaches the process is an atomic layer deposition (ALD) (paragraph 0028). 
Pore does not explicitly teach to expose the substrate with a reactant comprising an epoxide. However, Rahtu teaches a method of depositing a film on a substrate in a chamber by atomic layer deposition (ALD) (paragraph 0002). Rahtu teaches to introduce a volatile natural coordinating ligand (reactant) to form a coordination bond with the unreacted precursors, such as ammonia (paragraphs 0037-0038), to the reaction space after the supply of a pulse of the precursor to the chamber during the process of forming a film by ALD, wherein the pulse of the precursor expose the substrate to the precursor (paragraphs 0017-0018, 0010 and 0043). Rahtu teaches the volatile natural coordinating ligand is an epoxide with the structure of 
    PNG
    media_image4.png
    77
    85
    media_image4.png
    Greyscale
 (paragraphs 0022-0027, with X as O, R2 andR1 can be linear, branched C1-C20 alkyl, alkenyl or alkynyl group or hydrogen) (the reactant comprising epoxide), which reads on the claim 1 structure. Thus, Rahtu teaches sequentially expose the substrate surface to 
Regarding claims 2, Pore teaches the silicon precursor includes compounds such silicon alkylamines, silicon amines, silanes, and silylalkane, that does not comprises halogen atoms (paragraphs 0045 and 0047).
Regarding claim 4, Rahtu teaches the volatile natural coordinating ligand is an epoxide with the structure of 
    PNG
    media_image4.png
    77
    85
    media_image4.png
    Greyscale
 (paragraphs 0022-0027, with X as O, R2 andR1 can be linear, branched C1-C20 alkyl, alkenyl or alkynyl group or hydrogen) (the reactant comprising epoxide), which reads on at least 
    PNG
    media_image5.png
    88
    126
    media_image5.png
    Greyscale
.
Regarding claim 5, Rahtu teaches the epoxide has a structure of 
    PNG
    media_image4.png
    77
    85
    media_image4.png
    Greyscale
, wherein X is O, and R1 and R2 can be C1-C20 alkyl, wherein the alkyl group can be 
Regarding claim 6, Rahtu teaches the epoxide reactant can be an epoxide that does not contain nitrogen atoms (paragraph 0022-0028).
Regarding claim 7, Pore teaches to repeat the sequential exposure to the silicon precursor and the nitrogen precursor to form the silicon containing film with a desired thickness (paragraphs 0007, 0036). Since Rahtu teaches to sequentially expose the substrate surface to a precursor, such as ammonia (Pore’s nitrogen precursor), and an epoxide reactant after the supply of a pulse of the precursor in the ALD process to aid purging of the precursor (paragraphs 0017-0018, 0010, 0037-0038 and 0043), the combination of Pore and Rahtu teaches to repeat sequential exposure of the silicon precursor, the nitrogen precursor and the epoxide reactant, which reads on the limitation of repeating sequential exposure to the silicon precursor and the reactant (epoxide) to form the silicon containing film having a predetermined thickness.
Regarding claim 8, Pore teaches a plasma process is preformed after one cycle of ALD of exposing the substrate with the silicon precursor and the nitrogen precursor (paragraphs 0007,0036 and 0087), which is followed by exposing to an epoxide reactant as disclosed by Rahtu (paragraphs 0017-0018, 0010, 0037-0038 and 0043), 
Regarding claim 9, Pore teaches the plasma comprises hydrogen and argon (paragraph 0088). 
Regarding claim 10, Pore teaches the plasma comprises hydrogen, nitrogen and argon, and flow rate for each of hydrogen, nitrogen and argon can be 20 sccm to 2000sccm (paragraph 0088), thus, indicating the volume percentage of the hydrogen includes 33.3% or at maximum of 98% (2000 sccm of hydrogen with 20 sccm of nitrogen and 20 sccm of argon equals to 98 volume percent of hydrogen), which reads on the claim range of greater than or about 5% hydrogen on a molecular basis. In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Applicant has not established the criticality or unexpected result of the claimed range.
Regarding claim 11, Pore teaches the plasma comprises nitrogen (paragraph 0088), and the silicon containing film comprises silicon, carbon, nitrogen and oxygen (paragraph 0063, see figure 3), thus, the silicon containing film is SiCON film.
Regarding claim 12, Pore teaches a plasma process is preformed after one cycle of ALD of exposing the substrate with the silicon precursor and the nitrogen precursor (paragraphs 0007,0036 and 0087), which is followed by exposing to an epoxide reactant as disclosed by Rahtu (paragraphs 0017-0018, 0010, 0037-0038 and 0043). 
Regarding claim 13, Pore teaches the concentration of the carbon in the silicon containing film governs the level of wet etch rate of the silicon containing film (paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust and optimize the amount in the carbon being deposited in the silicon containing film in the process of forming the silicon containing film to yield the desired wet etch rate of the silicon containing film. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Applicant has not established the criticality or unexpected result of the claimed range. 
  Regarding claim 14, Pore teaches the silicon containing film has a wet etch rate ratio of 1:10 or less (less than or equal to about 0.1) relative to that of thermally grown silicon oxide in a dilute hydrofluoric (HF) acid solution (paragraph 0032). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pore (US20150162185) in view of Rahtu (US20070123060) as applied to claims 1-2 and 4-14 above, and further in view of Danek (US20160293398).
Regarding claim 3, Pore in view of Rahtu teaches all limitation of this claim, except the silicon precursor is silylamine. However, Danek teaches a method of forming a silicon containing film such as silicon nitride or silicon carbide using atomic layer deposition (ALD) with a silicon precursor and nitrogen precursor, such as ammonia (paragraphs 0003, 0006 and 0026), which is a similar process with Pore in view of . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pore (US20150162185) in view of Rahtu (US20070123060) and Danek (US20160293398). 
Regarding claim 15, Pore teaches a method of depositing a silicon carbon nitride film on a substrate (a method of depositing a silicon-containing film) (abstract, paragraph 0007). Pore teaches the process is an atomic layer deposition (ALD) (paragraph 0028). Pore teaches to place the substrate having a surface in a reaction chamber (paragraph 0036). Pore teaches to expose the surface of the substrate with a silicon precursor (paragraph 0007). Pore teaches the silicon precursor includes compounds such silicon alkylamines, silicon amines, silanes, and silylalkane, that does not comprises halogen atoms (paragraphs 0045 and 0047) (exposing the surface of the substrate to a silicon precursor comprising substantially no halogen atoms). Pore teaches to purge the chamber after the pulse of the silicon precursor for exposing the substrate to the silicon precursors to remove the excess silicon precursor form the 
Pore does not explicitly teach to expose the substrate with a reactant comprising an epoxide. However, Rahtu teaches a method of depositing a film on a substrate in a chamber by atomic layer deposition (ALD) (paragraph 0002). Rahtu teaches to introduce a volatile natural coordinating ligand (reactant) to form a coordination bond with the unreacted precursors, such as ammonia (paragraphs 0037-0038), to the reaction space after the supply of a pulse of the precursors to aid the purging of the precursor during the process of forming a film by ALD (paragraphs 0017-0018, 0010 and 0043). Rahtu teaches the volatile natural coordinating ligand is an epoxide (paragraphs 0022-0027) (the reactant consisting essentially of an epoxide; for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355), with the structure of 
    PNG
    media_image4.png
    77
    85
    media_image4.png
    Greyscale
, and X is O and R1 and R2 as linear or branched C1-C20 alkyl, alkenyl or alkenyl or hydrogen (paragraphs 0023-0027), which reads of the limitation of 
    PNG
    media_image6.png
    73
    95
    media_image6.png
    Greyscale
. Rahtu 
. 

Allowable Subject Matter
Claim 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
For claim 16, the closest prior art on the record, Pore (US20150162185) in view of Rahtu (US20070123060) and Danek (US20160293398), does not teach a method of depositing a silicon containing film, wherein the surface of the substrate is being exposed to the silicon precursor and reactant in different process regions, and laterally moving the substrate through gas curtains to different process regions, wherein the gas curtains purging unreacted silicon precursor and unreacted reactant; and the reactant comprises both epoxide and a reactant plasma comprising hydrogen and argon, in the context of claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA LEUNG V LAW/           Examiner, Art Unit 1717